DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Due to the amendments to the claims, the previous objections are withdrawn.

Claim Rejections - 35 USC § 112
	Due to the amendments to the claims, the previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buttermann (US 2018/0289397 A1) in view of Kwak et al. (US 2007/0118118 A1) and Harper (US 2013/0110182 A1).
Claim 1. Buttermann discloses a spinal rod anchoring device comprising: a body (attachment head 101 and threaded screw shaft 103) comprising a distal end (adjacent tip of threaded screw shaft 103) and a proximal end (adjacent top region 106), wherein a threaded bone anchor (threaded screw shaft 103) extends along a longitudinal axis (axis 127) and is positioned toward the distal end, and a U-shaped head portion (attachment head 101) is positioned toward the proximal end, wherein the head portion is formed by a concave base (region of attachment head 101 located below internal threads 121 and including apertures 122; note that inner surface 154 is concave) with an extension (region of attachment head 101 located above apertures 122 and including internal threads 121) on each end of the concave base, wherein the head portion and the threaded bone anchor are attached to one another; a saddle (rod carrier 102) comprising a concave interior region (raised portions 111 and 112 and lowered portion 130), wherein the interior region has an open channel (aperture 124) therewithin, wherein the saddle is moveably seated within the base of the head portion (see para. 0065), and wherein a spinal connection element (connecting rod 120) is disposed on the saddle; and a retaining pin (pin 113) configured to be inserted through the channel in the saddle and secured in a groove (aperture 122), wherein the groove is centrally positioned (Fig. 4A shows that aperture 122, which receives pin 113, is centrally positioned) within the head portion, wherein the retaining pin secures the saddle to the head portion; wherein the saddle rotates about a single axis and angulates the spinal connection element about the single axis thereof (see Figs. 5A-5B; see also para. 0065) (Figs. 1A-5B).  
Claim 2. Buttermann discloses a closure mechanism (set screw 108) configured to be positioned within the head portion (Figs. 1A-5B).  
Claim 3. Buttermann discloses wherein the closure mechanism locks the spinal connection element and the saddle in an angulation relative to the body about the single axis (see para. 0055) (Figs. 1A-5B).
Claim 7. Buttermann discloses wherein the groove extends toward the distal end of the body (Figs. 1A-5B).  Note that aperture 122 extends towards the distal end as shown in Fig. 2.  The Examiner notes that the claim does not require that the groove be elongated and that the elongation extend toward the distal end of the body.
Claim 8. Buttermann discloses wherein the head portion is configured to movably seat the saddle (see para. 0065), and wherein the saddle and the head portion comprise two matching radii (see Figs. 1C and 4B) (Figs. 1A-5B).  
Claim 9. Buttermann discloses wherein the saddle further comprises an upper surface profile (raised portions 111 and 112) and a lower surface profile (lower convex surface 144), wherein the profile of the upper surface compliments the profile of the spinal connection element (see Fig. 1C; see also para. 0074) (Figs. 1A-5B).  
Claim 10. Buttermann discloses wherein the lower surface profile of the saddle compliments the base of the head portion upon which the saddle is seated (see Fig. 4B; see also para. 0062) (Figs. 1A-5B).  
Claim 11. Buttermann discloses wherein the saddle comprises a convex lower surface (lower convex surface 144) (Figs. 1A-5B).  
Claim 12. Buttermann discloses a spinal rod anchoring device comprising: a body (attachment head 101 and threaded screw shaft 103) comprising a distal end (adjacent tip of threaded screw shaft 103) and a proximal end (adjacent top region 106), wherein a threaded bone anchor (threaded screw shaft 103) extends along a longitudinal axis (axis 127) and is positioned toward the distal end, and a U-shaped head portion (attachment head 101) is positioned toward the proximal end, wherein the head portion and the threaded bone anchor are fixedly attached; a saddle (rod carrier 102) comprising a concave interior region (raised portions 111 and 112 and lowered portion 130), wherein the interior region has an open channel (aperture 124) therewithin, wherein the saddle is moveably seated within a base of the head portion (see para. 0065), and wherein a spinal connection element (connecting rod 120) is disposed on the saddle; and a retaining pin (pin 113) configured to be inserted through the channel in the saddle and secured in a groove (aperture 122), wherein the groove is centrally positioned (Fig. 4A shows that aperture 122, which receives pin 113, is centrally positioned) within the base (region of attachment head 101 located below internal threads 121 and including apertures 122) of the head portion, wherein the retaining pin secures the saddle to the head portion; a closure mechanism (set screw 108) configured to be positioned within the head portion; wherein the saddle and the head portion comprise two matching radii (see Figs. 1C and 4B), wherein the saddle rotates about a single axis and angulates the spinal connection element about the single axis thereof (see Figs. 5A-5B; see also para. 0065), and wherein the closure mechanism locks the spinal connection element and the saddle in an angulation relative to the body about the single axis (see para. 0055) (Figs. 1A-5B).  
Claim 16. Buttermann discloses wherein the groove extends toward the distal end of the body (Figs. 1A-5B).  Note that aperture 122 extends towards the distal end as shown in Fig. 2.  The Examiner notes that the claim does not require that the groove be elongated and that the elongation extend toward the distal end of the body.
Claim 17. Buttermann discloses wherein the saddle further comprises an upper surface profile (raised portions 111 and 112) and a lower surface profile (lower convex surface 144), wherein the profile of the upper surface compliments the profile of the spinal connection element (see Fig. 1C; see also para. 0074) (Figs. 1A-5B).  
Claim 18. Buttermann discloses wherein the saddle comprises a convex lower surface (lower convex surface 144) (Figs. 1A-5B).  
Claim 19. Buttermann discloses a method comprising: fastening two or more spinal rod anchoring devices into two or more vertebra (see paras. 0002-0003), wherein each spinal rod anchoring device comprises: a body (attachment head 101 and threaded screw shaft 103) comprising a distal end (adjacent tip of threaded screw shaft 103) and a proximal end (adjacent top region 106), wherein a threaded bone anchor (threaded screw shaft 103) extends along a longitudinal axis (axis 127) and is positioned toward the distal end, and a U-shaped head portion (attachment head 101) is positioned toward the proximal end, wherein the head portion and the threaded bone anchor are fixedly attached; a saddle (rod carrier 102) comprising a concave interior region (raised portions 111 and 112 and lowered portion 130), wherein the interior region has an open channel (aperture 124) therewithin, wherein the saddle is moveably seated within a base of the head portion (see para. 0065), and wherein a spinal connection element (connecting rod 120) is disposed on the saddle;15Attorney Docket No. 0218.669.0002 a retaining pin (pin 113) configured to be inserted through the channel in the saddle and secured in a groove (aperture 122), wherein the groove is centrally positioned (Fig. 4A shows that aperture 122, which receives pin 113, is centrally positioned) within the base (region of attachment head 101 located below internal threads 121 and including apertures 122) of the head portion, wherein the retaining pin secures the saddle to the head portion; a closure mechanism (set screw 108) configured to be positioned within the head portion; positioning the spinal connection element about a single axis relative to the body of a first spinal rod anchoring device (see Figs. 5A-5B; see also para. 0065), wherein the positioning comprises translating and angulating the saddle within the head portion (see Figs. 5A-5B; see also para. 0065); positioning the spinal connection element attached to the first spinal rod anchoring device (see Figs. 5A-5B; see also para. 0065) and; interconnecting at least a second rod anchoring device (see paras. 0002-0003) with the spinal connection element (Figs. 1A-5B).  
Claim 20. Buttermann discloses wherein the saddle and the head portion comprise two matching radii (see Figs. 1C and 4B), wherein the saddle rotates about a single axis and angulates the spinal connection element about the single axis thereof (see Figs. 5A-5B; see also para. 0065), and wherein the closure mechanism locks the spinal connection element and the saddle in an angulation relative to the body about the single axis (see para. 0055) (Figs. 1A-5B).
Buttermann fails to disclose wherein the retaining pin is configured to be inserted along the longitudinal axis (claims 1, 12, and 19), wherein the retaining pin comprises a proximal end and a distal end, wherein the retaining pin comprises a conical taper at the proximal end and two or more wire slits at the distal end (claims 4 and 13), wherein the retaining pin further comprises an extension disposed about at least a portion of the distal end (claims 5 and 14), and wherein the retaining pin is configured to flex into the groove positioned within the head portion (claims 6 and 15).
	Kwak et al. teach an alternative configuration for using a retaining pin (retaining pin 191) to connect a saddle (lower elements 180A and 180B) to a head portion (head portion 14) of a body (head portion 14 and anchor portion 13), wherein the retaining pin is configured to be inserted along a longitudinal axis (extends top to bottom of page in Fig. 7; equivalent to axis S-S shown in Fig. 1A) of a threaded anchor (anchor portion 13) of the body, wherein the retaining pin comprises a proximal end (adjacent head 195) and a distal end (adjacent tip of body 193), wherein the retaining pin comprises an enlargement (head 195) at the proximal end seated within an open channel (slot 185 and hole 187) in the lower surface of the saddle and the distal end is disposed within a groove (see Fig. 7) positioned within a lower surface of the head portion and into a threaded bone anchor (anchor portion 13) of the body (Figs. 5A-5B, and 7-10).
	Harper teaches that a pin (interference member 240) can include an extension (rim member 242) disposed about at least a portion of its distal end and two or more wire slits (slits 243) at the distal end, wherein the slits provide flexibility during assembly (see para. 0066) (Figs. 7-8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body, saddle, and retaining pin of the spinal rod anchoring device of Buttermann such that the retaining pin comprises an enlargement at the proximal end seated within an open channel in the lower surface of the saddle and the distal end is disposed within a groove positioned within a lower surface of the head portion and into the threaded bone anchor of the body, wherein the retaining pin is configured to be inserted along the longitudinal axis (claims 1, 12, and 19), as suggested by Kwak et al., and wherein the retaining pin comprises two or more wire slits at the distal end (claims 4 and 13), an extension disposed about at least a portion of the distal end (claims 5 and 14), and is configured to flex into the groove positioned within the head portion (claims 6 and 15), as suggested by Harper, as doing so is merely an alternative configuration for using a retaining pin to secure a saddle to a head portion of a body while ensuring that the retaining pin easily and securely attaches the saddle to the body.  It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention construct the enlargement at the proximal end of the retaining pin such that it comprises a conical taper (claims 4 and 13), since Applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of securing a retaining pin to a saddle. In re Dailey and Eilers, 149 USPQ 47 (1966).  It is noted that Applicant’s disclosure states that the enlargement at the proximal end of the retaining pin can be of a variety of shapes (see para. 0033).

Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive.  Applicant states that the combination of Butterman, Kwak, and Harper fail to teach the retaining pin configured to be inserted along the longitudinal axis (see pg. 7).  The Examiner notes that Applicant has provided arguments regarding Butterman’s alleged failure to disclose such a feature (see pg. 7), but has not provided any arguments regarding Kwak.  As noted in the rejection above, Kwak clearly teaches such a feature (see Fig. 7, noting that because retaining pin 191 is positioned within anchor portion 13 along the longitudinal axis of anchor portion 13, it necessarily must be configured to be inserted along the longitudinal axis of anchor portion 13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773